USCA11 Case: 21-12833      Date Filed: 09/20/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12833
                   Non-Argument Calendar
                   ____________________

SCHWAYN D. BRADLEY,
                                              Plaintiff-Appellant,
versus
POSTMASTER GENERAL,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
             D.C. Docket No. 1:19-cv-01064-KD-N
                   ____________________
USCA11 Case: 21-12833        Date Filed: 09/20/2022     Page: 2 of 5




2                      Opinion of the Court                21-12833

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
        Schwayn Bradley appeals the district court’s order granting
summary judgment to the Postmaster General on his claims for
retaliation and a retaliatory hostile work environment, pursuant to
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.
Bradley’s claims stem from a romantic relationship with his then-
supervisor Postmaster Monica Fountain. Bradley alleges that
Fountain took retaliatory disciplinary actions against him after he
ended their affair. For several years, Bradley made numerous filings
with the Equal Employment Opportunity Commission relating to
these incidents. This action derives from his removal in 2016. At
summary judgment Bradley was unable to present evidence causally
connecting the EEOC filings with his removal, in large part because
Fountain was no longer his supervisor when he was removed.
       For federal employees, Title VII states that all personnel
actions “shall be made free from any discrimination based on race,
color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a).
This prohibition of “any discrimination” bars reprisals against
federal employees who file charges of discrimination. Babb v.
Sec’y, Dep’t of Veterans Affs., 992 F.3d 1193, 1203 (11th Cir. 2021).
In a retaliation claim brought by a federal employee, the plaintiff
must show that an employment or termination decision was
“untainted by” discrimination. Id. at 1202. The relevant question
is whether the protected activity was a but-for cause of the
USCA11 Case: 21-12833       Date Filed: 09/20/2022    Page: 3 of 5




21-12833              Opinion of the Court                       3

differential treatment, not whether it was the but-for cause of the
ultimate decision. Id. at 1205.
        Title VII also prohibits the creation of a hostile work
environment in retaliation for an employee’s participation in a
protected activity. Tonkyro v. Sec’y, Dep’t of Veterans Affs.,
995 F.3d 828, 835 (11th Cir. 2021). To prevail as a plaintiff in a
retaliatory hostile work environment claim, a public-sector
employee must show that the conduct complained of “might have
dissuaded a reasonable worker from making or supporting a charge
of discrimination.” Id. at 836 (quotation omitted); see also Babb,
992 F.3d at 1208.
        The district court’s order granting summary judgment on
Bradley’s retaliation claim rested on three independent grounds.
First, Bradley did not establish evidence that the managers who
decided to terminate him were aware of his prior EEOC filings.
Second, Bradley did not establish that Fountain participated in the
termination decision. And third, even if he had demonstrated his
manager’s awareness of his prior EEOC filings and that Fountain
was involved in the decision, Bradley only provided evidence of
retaliation due to personal animosity between himself and
Fountain, not in response to any protected activity.
        Bradley argues that the district court erred in granting
summary judgment because it improperly accepted two disputed
facts: (1) Monica Fountain was not involved in his termination; and
(2) Philana Barksdale, who signed his notice of removal, had no
knowledge of his prior EEOC filings. These arguments go to the
USCA11 Case: 21-12833        Date Filed: 09/20/2022     Page: 4 of 5




4                      Opinion of the Court                21-12833

first two grounds of the district court’s order. Bradley does not
present arguments challenging the district court’s third ground.
        That omission is fatal to his appeal. To reverse a district
court order that is based on multiple independent grounds, a party
must convince us “that every stated ground for the judgment
against him is incorrect.” Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 680 (11th Cir. 2014). “When an appellant fails to
challenge properly on appeal one of the grounds on which the
district court based its judgment, he is deemed to have abandoned
any challenge of that ground,” and “judgment is due to be
affirmed.” Id. Bradley’s failure to establish a causal connection
between his EEOC activity and his removal was an independent
ground for granting summary judgment. The district court was
clear that, for purposes of this third independent ground, it
assumed that Fountain was involved in the decision and that the
decisionmakers were aware of his prior EEOC activity. Even if
Bradley’s arguments regarding the first and second grounds were
correct, the third unaddressed basis for the district court’s opinion
would preclude this court from offering him relief. Because
Bradley does not challenge the lower court’s third independent
ground, we affirm the order granting summary judgment on
Bradley’s Title VII employment discrimination claim for
retaliation.
      For the similar reasons, we also affirm the district court’s
order granting summary judgment on Bradley’s retaliatory hostile
work environment claim. The lower court granted summary
USCA11 Case: 21-12833             Date Filed: 09/20/2022         Page: 5 of 5




21-12833                   Opinion of the Court                                5

judgment because Bradley failed to specifically and adequately
address why his claim of a retaliatory hostile work environment
should survive a motion for summary judgment. The court found
that Bradley failed to submit sufficient evidence to sustain his claim
of a retaliatory hostile work environment, or to causally link the
alleged retaliatory hostile work environment conduct to his
protected activity. On appeal, Bradley does not address the district
court’s reasoning. He instead reiterates examples of alleged
discriminatory treatment without arguing that the district court
erred in finding that he failed to present evidence to substantiate
these claims. Bradley therefore abandoned his claim on appeal.
See Sapuppo, 739 F.3d at 681.
        Because Bradley fails to properly challenge on appeal the
district court’s stated grounds for granting summary judgment on
his retaliation and retaliatory hostile work environment claims, the
judgment is affirmed. Id. at 680. 1
        AFFIRMED.




1 In his opening brief, Bradley does not challenge the district court’s dismissal
of his race and sex discrimination claims. To the extent that Bradley raises
arguments concerning his allegations of sex discrimination in his reply brief,
these arguments are abandoned. See Sapuppo, 739 F.3d at 682–83. And to the
extent that Bradley alleges a sexual harassment claim for the first time in his
reply brief, we decline to consider it. See Access Now, Inc. v. Southwest
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).